Name: Commission Directive 94/44/EC of 19 September 1994 adapting to technical progress Council Directive 82/130/EEC on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres in mines susceptible to firedamp
 Type: Directive
 Subject Matter: technology and technical regulations;  coal and mining industries;  chemistry;  electronics and electrical engineering;  European Union law;  information and information processing
 Date Published: 1994-09-23

 Avis juridique important|31994L0044Commission Directive 94/44/EC of 19 September 1994 adapting to technical progress Council Directive 82/130/EEC on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres in mines susceptible to firedamp Official Journal L 248 , 23/09/1994 P. 0022 - 0024 Finnish special edition: Chapter 13 Volume 27 P. 0037 Swedish special edition: Chapter 13 Volume 27 P. 0037 COMMISSION DIRECTIVE 94/44/EC of 19 September 1994 adapting to technical progress Council Directive 82/130/EEC on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres in mines susceptible to firedampTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 82/130/EEC of 15 February 1982 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres in mines susceptible to firedamp (1) as last amended by European Parliament and Council Directive 94/9/EC (2), and in particular Article 7 thereof, Whereas in view of the present state of technical progress, it is now necessary to adapt the contents of the harmonized standards referred to in Annex A of Directive 82/130/EEC; Whereas in view of the nature of the equipment mentioned above, it is necessary to provide for a transition period in order to allow the industry to adapt to the amendments of standards; Whereas the measures provided for in this Directive are in accordance with the opinion delivered by the Restricted Committee of the Safety and Health Commission for the Mining and other Extractive Industries, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex A of Directive 82/130/EEC is replaced by Annex A in the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 30 September 1995 and shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference all the time of their official publication. The procedure for such reference shall be adopted by the Member States. Member States shall communicate to the Commission the texts of the provisions of national law which they have already adopted or adopt in the field governed by this Directive. 2. However, until 30 June 2003, Member States shall continue to apply the measures provided for in Article 4 of Directive 82/130/EEC as regards the equipment for which conformity to the harmonized standards is attested by the certificate of conformity referred to in Article 8 of Directive 82/130/EEC, provided that this certificate was issued before 1 January 1997. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. Done at Brussels, 19 September 1994. For the Commission Padraig FLYNN Member of the Commission (1) OJ No L 59, 2. 3. 1982, p. 10. (2) OJ No L 100, 19. 4. 1994, p. 1. ANNEX 'ANNEX A HARMONIZED STANDARDS The harmonized standards to which equipment must conform, depending on the type of protection, are the European Standards referred to in the table below. Certificates issued on the basis of the standards listed in the table below shall be referred to as "generation D certificates". The letter D shall appear at the beginning of the serial number of each such certificate. EUROPEAN STANDARDS (drawn up by Cenelec, 35 rue de Stassart, B-1050 Brussels) "" ID="1">EN 50014> ID="2">Electrical apparatus for potentially explosive atmospheres:"> ID="2">General requirements> ID="3">1> ID="4">March 1977"> ID="2">Amendment 1> ID="4">July 1979"> ID="2">Amendment 2> ID="4">June 1982"> ID="2">Amendments 3 and 4> ID="4">December 1982"> ID="2">Amendment 5> ID="4">February 1986"> ID="1">EN 50015> ID="2">Electrical apparatus for potentially explosive atmospheres:"> ID="2">Oil immersion "o"> ID="3">1> ID="4">March 1977"> ID="2">Amendment 1> ID="4">July 1979"> ID="1">EN 50016> ID="2">Electrical apparatus for potentially explosive atmospheres:"> ID="2">Pressurized apparatus "p"> ID="3">1> ID="4">March 1977"> ID="2">Amendment 1> ID="4">July 1979"> ID="1">EN 50017> ID="2">Electrical apparatus for potentially explosive atmospheres:"> ID="2">Powder filling "q"> ID="3">1> ID="4">March 1977"> ID="2">Amendment 1> ID="4">July 1979"> ID="1">EN 50018> ID="2">Electrical apparatus for potentially explosive atmospheres:"> ID="2">Flameproof enclosure "d"> ID="3">1> ID="4">March 1977"> ID="2">Amendment 1> ID="4">July 1979"> ID="2">Amendment 2> ID="4">December 1982"> ID="2">Amendment 3> ID="4">November 1985"> ID="1">EN 50019> ID="2">Electrical apparatus for potentially explosive atmospheres:"> ID="2">Increased safety "e"> ID="3">1> ID="4">March 1977"> ID="2">Amendment 1> ID="4">July 1979"> ID="2">Amendment 2> ID="4">September 1983"> ID="2">Amendment 3> ID="4">December 1985"> ID="2">Amendment 4> ID="4">October 1989"> ID="2">Amendment 5> ID="4">August 1990"> ID="1">EN 50020> ID="2">Electrical apparatus for potentially explosive atmospheres:"> ID="2">Intrinsic safety "i"> ID="3">1> ID="4">March 1977"> ID="2">Amendment 1> ID="4">July 1979"> ID="2">Amendment 2> ID="4">December 1985"> ID="2">Amendment 3> ID="4">May 1990"> ID="2">Amendment 4> ID="4">May 1990"> ID="2">Amendment 5> ID="4">May 1990"> ID="1">EN 50028> ID="2">Electrical apparatus for potentially explosive atmospheres:"> ID="2">Encapsulation "m"> ID="3">1> ID="4">February 1987"> ID="1">EN 50033> ID="2">Electrical apparatus for potentially explosive atmospheres:"> ID="2">Caplights> ID="3">2> ID="4">March 1991'">